Citation Nr: 1716887	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-48 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for cervical spine disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for lumbar spine disability, rated as 10 percent disabling prior to June 20, 2012, and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active military duty in the United States Navy from September 1997 to September 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2012, the Veteran testified before the Board at a hearing held at the St. Petersburg RO.  A transcript of the hearing is associated with the claims file.

This matter was previously before the Board in August 2014 and in July 2016, at which time it was remanded for additional development.  It is now returned to the Board.

During the pendency of the Veteran's appeal following the first remand, in a February 2015 rating, the RO increased the disability evaluation of the service-connected cervical spine disorder to 20 percent effective from the October 20, 2008, date of claim.  The RO increased the disability evaluation for the service-connected lumbar spine to 20 percent effective June 20, 2012.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  The issues have been characterized to reflect these increases. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of recently submitted evidence reveals that this matter is not yet ripe for appellate review.  Of note on April 28, 2017, the Veteran faxed 4 pages of photocopies of VA records and requested that these records be added and shown to the undersigned Veterans Law Judge handling this appeal.  These include X-rays of the cervical and lumbar spine dated on October 18, 2016, that were ordered in conjunction with the October 2016 VA C&P examinations for neck and back problems that are of record, and which reference these X-ray findings.  In addition on page 3 of these records there is a VA record dated April 28, 2017 (the same date that this was faxed to the VA), showing a request for non-VA orthopedic care, with justification for this care indicating that the VA does not provide the required service.  The service requested including evaluation and treatment for neck and back pain following two car accidents with pain since 2000 (since active duty).  This record indicated that this evaluation was to take place on May 10, 2017.  The provisional diagnosis included intervertebral disc disorders (IVDS), with radiculopathy in the lumbosacral region.  

Because the Veteran has placed the VA on notice as to potentially significant non-VA evidence to be obtained, the Board finds it appropriate to defer adjudication and remand this matter to obtain such evidence.

Furthermore, the orders for this non-VA care raise the question of potentially more severe symptoms than those documented in the October 2016 VA examinations for the cervical and lumbar spines.  Again this provisional diagnosis suggests the potential presence of IVDS with radicular symptoms in the lumbosacral region.  The October 2016 VA examinations of both the lumbar and cervical spines were notable for stating that the Veteran does not have IVDS, nor radicular, nor any other neurological manifestations attributable to either the cervical spine or lumbar spine.  The provisional diagnosis shown in April 28, 2017, could possibly trigger the need for a new VA examination as it suggests the presence of IVDS and radicular symptoms; particularly if subsequent records confirm such findings.  

In addition given the need to again remand this matter, attempts should be made to obtain any additional outstanding treatment records related to the Veteran's cervical and lumbar spine disabilities for the period from October 2007 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain updated medical records (VA or private) from October 2007 to the present, to specifically include any non-VA evaluation and/or treatment for cervical and/or lumbar spine disorder obtained pursuant to the April 28, 2017 request for non-VA orthopedic care.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file. (Consent to obtain records should be obtained where necessary.) 

2.  Thereafter, only if the above development undertaken discloses evidence suggestive of worsening symptoms to include the potential presence of IVDS and/or neurological symptoms affecting the cervical and/or lumbar spine, schedule the Veteran for a VA orthopedic and neurological examination with a physician to determine the severity of his cervical and lumbar spine disabilities.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Findings necessary to apply the pertinent rating criteria should be made.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If a benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




